The Chancellok.
The bill was filed by Hand and wife, to compel the specific performance of an agreement to convey a house and lot to *80Mrs. Hand. It is 'alleged that the money paid to defendant was the bounty money of the husband, handed over by him to the wife, to buy a house for herself and family. Pending the suit, Mrs. Hand has died; her children have not been made complainants, nor has any order been made that the suit should proceed in the name of the surviving complainant.
The agreement was to convey to Mrs. Hand; the relief prayed was a conveyance to her. Under the case made in the bill, and by the proof, it ca.n only be decreed to her, or her heirs-at-law. In the present situation of the cause, no decree can be made on the merits.